UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1166


STARSHA M. SEWELL, a/k/a Adele T.,

                    Plaintiff - Appellant,

             v.

MARGARET WEICHERT, Acting Director, Office of Personnel Management
Agency,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:20-cv-00163-TDC)


Submitted: June 18, 2020                                          Decided: June 22, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s orders dismissing her civil complaint,

in which Sewell alleged that Defendant committed a civil RICO violation, and denying

Sewell’s Fed. R. Civ. P. 59(e) motion to alter or amend judgment. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Sewell v. Weichert, No. 8:20-cv-00163-TDC (D. Md. Jan. 31, 2020 & Feb. 7,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2